Order entered November 6, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00877-CR
                                     No. 05-14-00878-CR
                                     No. 05-14-00879-CR
                                     No. 05-14-00880-CR

                           REGINALD KEITH PINK, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                                          ORDER

       The Court GRANTS appellant’s October 27, 2014 motion to extend time to file his brief.

We ORDER the brief received on October 31, 2014 filed as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE